DETAILED ACTION
	This final office action is in response to communications filed on 2/23/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura, US Patent Application Publication no. 2014/03760201, in view of Martin, US Patent Application Publication no. 2006/0181408.
Regarding claims 1, 2, 5, 6, 8, 10, 12, 13 and 15, Imamura discloses a power supply device comprising: 
a power supply configured to supply electric power to an information processing apparatus [Power Source 201 in Figure 3A]; and 
circuitry configured to control transition of an operation mode of the information processing apparatus from a first mode to a second mode in response to reception of user operation for transitioning to the second mode, the second mode being a mode in which electric power supplied to the information processing apparatus is less than that of the first mode [a transition to a power save mode is performed in response to detection of a power saving key being pressed by a user, paragraph 0059], 
the circuitry being further configured to: 
determine whether to release the second mode based on a detection result of a sensor that detects presence of a human, to output a first determination result [when the power save key is pressed, transition out of the power save mode is restricted as long as a human presence sensor detects a person, paragraph 0060]; and 
determine whether to allow releasing of the second mode based on the first determination result indicating that no human is detected [the restriction on transitions out of the power save mode is released when a person is no longer detected by the human presence sensor, paragraphs 0060-0061].
Imamura discloses releasing the transition restriction as soon as no person is detected following pressing of the power save key.  Consequently, Imamura does not disclose using an exit delay time period before releasing the transition restriction.  Like Imamura, Martin discloses a system that restricts operating state transitions based on human presence.  Specifically, Martin discloses restricting arming of a security system for an exit delay time period after a user input to arm the security system [paragraphs 0029-0030].  The exit delay period is reset if human presence is detected while the exit delay is getting close to expiring [paragraph 0033].  Incorporating an exit delay that is resettable upon detection of human presence reduces the likelihood of false alarms (i.e. reduces the likelihood that the system is armed while the user that armed the system is still present) [paragraphs 0034-0035].  Since it was known in the art of human presence detecting systems before the effective filing date of the claimed invention to use resettable exit delays before transitioning operating modes for the purpose of reducing false alarms it would have been obvious to one of ordinary skill in the art to incorporate resettable exit delays in the Imamura in order to reduce the occurrences of releasing the transition restrictions prematurely (before the user has left the vicinity [Martin, paragraphs 0034-0035].
Imamura further discloses that the circuitry is further configured to determine whether a second condition is satisfied, and based a determination that the second condition is satisfied, allow releasing of the second mode based on the first determination result indicating that no human is detected, wherein the circuitry determines that the second condition is satisfied when contact to a predetermined area of the information processing apparatus different from an area for receiving the user operation for transitioning to the second mode is detected [the device will transition to a normal power mode at any point a user touch of a touch screen on an operating interface is detected, paragraph 0045].
Imamura further discloses that based on a determination that the second condition is satisfied, the circuitry is configured to prohibit the information processing apparatus from transitioning to the second mode, irrespective of the first determination result indicating that no human is detected and the second determination result indicating that the first condition is satisfied [the device will transition to a normal power mode at any point a user touch of a touch screen on an operating interface is detected, paragraph 0045].

Regarding claim 3, Martin further discloses that the exit delay may be set to a value in between 10 and 60 seconds [paragraph 0002].
Regarding claims 9, 11 and 16, Imamura and Martin do not disclose that the system is implemented on an electronic whiteboard via a removable control board.  Examiner takes official notice that, before the effective filing date of the claimed invention, electronic whiteboards conventionally included functionality for controlling power modes based on human presence and that removable control boards were conventionally included on electronic devices, such as control boards compatible with the Open Pluggable Specification.  Accordingly, it would have been obvious to one of ordinary skill in the art to apply the Imamura and Martin teachings to known electronic whiteboards and known removable control modules to improve power state transitions.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that the combination of Imamura and Martin do not disclose that the power supply device is configured to determine whether a second condition is satisfied, and based a determination that the second condition is satisfied, allow releasing of the second mode based on the first determination result indicating that no human is detected, wherein the circuitry determines that the second condition is satisfied when contact to a predetermined area of the information processing apparatus different from an area for receiving the user operation for transitioning to the second mode is detected and based on a determination that the second condition is satisfied, the circuitry is configured to prohibit the information processing apparatus from transitioning to the second mode, irrespective of the first determination result indicating that no human is detected and the second determination result indicating that the first condition is satisfied.  Examiner disagrees.  As described above, the combination of Imamura and Martin discloses restricting a transition back to a normal power mode from a power save mode for a period of time after the user who instructed transition to the power save mode has left a vicinity.  Imamura further discloses determining whether a second condition is satisfied, wherein the circuitry determines that the second condition is satisfied when contact to a predetermined area of the information processing apparatus different from an area for receiving the user operation for transitioning to the second mode is detected [recognizing a user touch to an area that is not the power save key, paragraph 0045] and based on a determination that the second condition is satisfied, allow releasing of the second mode based on the first determination result indicating that no human is detected [when a user touch is recognized, an interruption is transmitted to the power source control unit to transition to the normal power mode, paragraph 0045].  Imamura further discloses that based on a determination that the second condition is satisfied, the circuitry is configured to prohibit the information processing apparatus from transitioning to the second mode, irrespective of the first determination result indicating that no human is detected and the second determination result indicating that the first condition is satisfied [if the power source control unit receives a transition command partway through a flow, transition to the normal power mode is performed, paragraph 0045.  In other words, the device will transition from the power save mode to the normal power mode at any time a user touch is recognized (i.e. irrespective of the detection of any other conditions)].  Therefore, the combination of Imamura and Martin does disclose that the power supply device is configured to determine whether a second condition is satisfied, and based a determination that the second condition is satisfied, allow releasing of the second mode based on the first determination result indicating that no human is detected, wherein the circuitry determines that the second condition is satisfied when contact to a predetermined area of the information processing apparatus different from an area for receiving the user operation for transitioning to the second mode is detected and based on a determination that the second condition is satisfied, the circuitry is configured to prohibit the information processing apparatus from transitioning to the second mode, irrespective of the first determination result indicating that no human is detected and the second determination result indicating that the first condition is satisfied.
The previous rejections are respectfully maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        June 4, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Imamura was cited in the 8/27/21 IDS.